--


                                                                  R-528




                            AUSTIN.     TEXAS




                               June    12,    '1947


     Hon. Hall H, Lo an, chairman
     State Board of 8 ontrol
     Austin, Texas                     Opinion IO. V--3&9
                                       Be:        State eleemosynary
                                                  schoolteachers,
                                                  payment of salaries
                                                  while attending col-
                                                  lege D


               Wm refer to your letter of recent date, ac-
     knowledged by the Attorney General on Jume 3, L9b7,
     rherein you request to be advised concerning the au-
     thority'of the Board of Control to permit superfn-
     tendents of eleenosynary schools to pay salaries to
     the$r teacherr from Eleemosynary Salary Funds, Elee-
     rosjnkir Institutional Local Fundr, or Independent
     Sahool E istrict~Funds‘realisad         by    rleerosynary    in-
     stitutions -le.said    teachars~are :attending State
     institutions of higher learning to rtudy the teach-
     ing ~of abnormal and handicappod children,
               you state that the lleemoayaary lnsti*u-
     tions handle many abnormal and handicapped children
     and that eleeaosynary school teachers educated in
     the nethods and technique of handling and educating
     such children will prove beneficial to the school
     svstem. and that most of said teachers are unable
     tb at&d   accredited colleges this sumer because
     of inadequate sa1arie8o
               We regret to inform that we find no law
     expressly or impliedly authorizing the expenditure
     of any of the funds referred to in your letter for
     the payment of teachers' salaries while said eled-
     mosynary teachers are engaged in studying and are
     not performing their duties,as teachers,
                                      "~
               The salaries of employees, teachers and
     instructors in the eleemosynary institutions are
     fixed and governed in the Eleemosynary Appropria-
      ~,...
      L ..                                               :
IIonsHall 8. Logan - Pago 2


tlon Bill, Acts 19&S* 49th Logialature,R. SoI Chapter
237, II,B, Hoe 2060 In the general provisionsthere-
of, Section 3, the paragrqh dwignated,    Prerequisite
of PLpleyeos, Subseatioa tb), p. 366, it is lPecifi-
tally provided that Tno salaries ahall be paid to say
psraoa ndlcrs such pcraon 8ctarlly dischw aa’assig+ed
dutiero" The goneral proviaiom themof, ktiesi.3
t&t plrr;graph designated,krolriag Fund and XnInstik-
tioaal Receipts, Subrootion(a), p@ 367# geverns and
coatrola the purposes for which local fuad8 of llee-
rosynary institutionsmay bo ando    Neither by oxpress
provisionsnor by the employmentof the doatrine of
ejustr generis can authority be found therein whioh
would allow expenditureof tke institution~slocal rem
c+pt6 or funds for the purpo8e advanced keroiao
                                .,    ,‘.,

         We  h+ve examined further the lawa govomimg
the expenditureof school district funds and have
found no statute, nor have we been apprised thereof,
which would authorise the expenditureof Independent
SkjhoelDistrict Funds~for the payment of-a tmcher'a
salary when the teacher is not performingaasigmod
duties as teacher,
          If, of course, the teabher is entitled to
a vacation under the general provisions of the great
mbspnary~~pprop~iatieni Bill, Section 3 Sub8ection
(b), p. 364, and~electato attend a colfege during
the vacatian~period,he is entitled to payment of his
vacation period salary0


          There is no law authorizingPayment
     of salaries to teacWrs employed by the
     State EleemosynaryInstitutionsfrom el-
     eemosynary salary or local funds, or m
     funds realiaed from independentschool
     districts,while.they are attending col-
     lege and not performingassigned duties
     as teachers0



              ~,
Hon. Hall H. Logan - Page'3


                              Very truly yours
                          ATTORNEY GENERAL OF TEXAS


                          map-
                              Chester E. Ollison
                              Araistant

CM):dja:erc